Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's reply to the previous Office action, dated July 7, 2021, has been received. By way of this reply, Applicant has amended claims 1, 3, 8, 17, 19, and 21, canceled claims 2 and 18, and introduced new claims 24-26.
Claims 1, 3-7, 20-21, and 24-26 are therefore currently under examination.
The rejections of record can be found in the previous Office action, dated April 7, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 7, 2021 was filed after the mailing date of the first Office action on the merits on April 7, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 was previously objected to due to apparent typographical errors.
Applicant’s cancellation of claim 2 has rendered this objection moot, and it is therefore withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 20-21, and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant's amendments to the claims have not resolved this issue.
As explained in the previous Office action, the standard for the written description requirement is met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ... i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics." See Enzo Biochem., Inc. v. Gen-Probe Incorporated 323 F.3d 956 (Fed. Cir. 2002).
Regarding the instant claim limitations, the specification does not appear to provide an adequate written description for the genus of polypeptides encompassed by the claims. For example, the instant specification discloses that the amino acid sequence set forth in SEQ ID NOs: 6 and 9 describes a variant PGC1a polypeptide. However, the present claims are drawn to a 
The fact that two polypeptides share 95% identity does not in and of itself require that the two sequences share any functional activity such as peroxisome proliferator-activated receptor activity resistant to negative regulation, a required function of the claimed product. In the absence of sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, the claimed invention is not described in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of a representative number of species of the genus of polypeptides with at least 95% identity to SEQ ID NOs: 6 and 9 that would encode a polypeptide having their respective claimed activities.
As stated in the previous Office action, different molecules, even with sequence similarity, do not necessarily have the same function. There is insufficient written description to lead a person of skill in the art to know, regarding the variant polypeptides of SEQ ID NOs: 6 and 9, the critical structure of said polypeptides (i.e., which sequences are essential and which sequences are non-essential for encoding a polypeptide having their respective claimed properties) because the instant specification did not disclose the critical structure for the activities of the various components polypeptide, with the exception of the serine to alanine substitution at the claimed location. It is not readily apparent which other amino acids residues may be substituted to produce a polypeptide with the claimed function of a PGC1a protein which is resistant to negative regulation.
Therefore, the specification does not provide for sufficient written description to reasonably convey to one skilled in the relevant art that, at the time the application was filed, Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116.) Consequently, Applicant was not in possession of the instant claimed invention. See University of California v. Eli Lilly and Co. 43 USPQ2d 1398.
This rejection is therefore maintained and extended to include the new claims.

Claims 1, 3-7 and 20-21 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.
Applicant’s arguments in light of the amendments to the claims are persuasive, and this rejection is therefore withdrawn.

Claim 2 was previously rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant’s cancellation of claim 2 has rendered this rejection moot, and it is therefore withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 20-21, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Reiter (US20190031759A1) in view of Kawalekar  (Immunity. 2016 Feb 16;44(2):380-90.), Sanchis-Gomar (Curr Pharm Des. 2014;20(35):5619-33.), Lu (Mol Cell. 2013 Jan 10;49(l):121-32 (cited in IDS)), and Burns (Biochim Biophys Acta. 2007 Aug; 1771(8): 952-960.).

Applicant’s arguments have been considered fully but are not found to be persuasive.
As stated in Applicant’s reply to the previous Office action, serine to alanine substitutions that result in PGC1a resistance to negative regulation were known in the art as of the priority date of this application (e.g., see Fan et al. (2004) Genes Dev. 18(3): 278-289, cited in IDS). The cited Fan reference also states that PGC1a is a key regulator of metabolic processes such as mitochondrial biogenesis (abstract). 
 Kawalekar recognizes that resistance to exhaustion is desirable in CAR-T cells (page 381, left column, first paragraph, and abstract) and suggests that increased mitochondrial biogenesis remedies this known problem, though Kawalekar describes a different mechanism  (page 381, right column, first paragraph, and abstract). It is this need for a CAR-T cell more resistant to exhaustion that Applicant recognizes as the state of the art (see, generally, specification at page 2).
The skilled artisan would be aware that a variant PGC1a containing serine to alanine substitutions at known phosphorylation sites would confer resistance to negative regulation, and therefore promote mitochondrial biogenesis. The application of a known solution to a known problem, in this case, the exhaustion of a CAR-T cell in vivo, would have a predictable chance of success, and could be accomplished by methods routinely known in the art.

This rejection is therefore maintained and extended to include the new claims.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            

/SHARON X WEN/            Primary Examiner, Art Unit 1644